DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-10, 12, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sensor probe which extends from the housing and which is in actual, physical contact with said at least one louver”.  Claims 5 and 9 recite “the sensor probe is actually, physically connected to said at least one louver via a sensor coupling”.   There is a disconnect with the limitations since the sensor probe is connected to said at least one louver using a sensor coupling and is therefore not in actual, physical contact with said at least one louver, as further shown in FIGS.7-8 (and discussed in claim 6), where sensor probe 46 is directly connected to the sensor probe 48 which is directly connected to louver 14.  Clarification required.  For the purposes of this examination, the limitations will be read and examined in view of FIGS.7-8.

Claim 16 recites “a plurality of sensors and sieve linear actuators are connected to the CAN bus, wherein multiple sensor probes are connected to each sieve and chaffer”.  First, it is unclear if the plurality of sensors and multiple sensor probes differ from the sensor and the sensor probe introduced in claim 1 or if they are a plurality of said sensor and said sensor probe from claim 1.  If claim 16 is claiming a plurality of said sensor and said sensor probe in claim 1, then it is unclear how the system of claim 16 would function with only a plurality of said sensors and said sensor probes without requiring a plurality of said cylindrical magnet, said electronics, and said housing (i.e. the sensor, sensor probe, cylindrical magnet, electronics as one whole assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability sHall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6,632,136) in view of Wolf (US 2007/0229058 A1).
Regarding claim 1, Anderson discloses a louver position sensing system (see FIG.2) for a sieve and chaffer (40, 42 of cleaning shoe 38) of a combine harvester, said sieve and chaffer comprising at least one louver (44), said louver position sensing system comprising:
a housing (housing of actuator 56 as shown in FIGS.2-3),

a sensor (84) for determining the angular rotational position of the louver (14; see col.4, lines 51-59) by indirectly determining the distance that the sensor probe (output member 58) moved linearly.
However, Anderson fails to disclose the sensing system comprising a cylindrical magnet within the sensor probe and sensed by the sensor and electronics within the housing.
Wolf teaches an alternate displacement sensor for determining the distance that a sensor probe moved linear comprising a cylindrical magnet (16, 18) within a sensor probe (12); a sensor (sensing device 28 as a Hall device per para. [0028]) and electronics (printed circuit board 32) in a housing (34; see FIG.2), wherein the electronics in the housing uses the sensor to sense the cylindrical magnet (para. [0028]) and determine the distance that the sensor probe (58) moved linearly.  According to Wolf, a problem with magnetic position sensor similar to that of Anderson, which comprises a magnet attached to a moving component and detected by a sensing device as the magnet approaches said sensing device, “is that they depend on a movement of the magnet, and they are not able to provide information as to the static position of a mechanical component” (paragraph [0007]), whereas the sensor of Wolf “[produces] an electrical outpuet from Hall 28 that corresponds in a linear fashion to the physical position of the magnetic circuit 12” (middle of para.[0029]), and thus provide a more accurate displacement sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensing system of Anderson similar to the linear displacement sensor of Wolf in order to provide a more accurate linear sensing system that corresponds to the rotational position of the louver.

Regarding claims 2, 5, and 6, the combination of Anderson and Wolf discloses a louver position sensing system as recited in claim 1, wherein the sieve and chaffer comprises at least one divider (housing 53 of Anderson), and wherein said at least one sensor (80, 84) is mounted to said at least one divider (housing 53 via frame 45), per claim 2;
Per claim 5; wherein the sensor probe is actually, physically connected to said at least one louver via a sensor coupling (60, 62, 52 of Anderson);
Per claim 6, wherein the sensor probe comprises an end, wherein said at least one louver comprises a windvane (46, 48 of Anderson), wherein the sensor coupling comprises a first component (60) connected to the end of the sensor probe, a second component (52) connected to the windvane, and a connecting member (62) which links the first 5component (60) to the second component (52).

Regarding claims 7-10 and 17, the combination further discloses a louver position sensing system as recited in claim 1, wherein the sensor comprises a hall effect sensor (28 of Wolf, see para. [0028]), per claim 7;  
Per claim 8, wherein the sensor probe (58 of Anderson modified similar to 12 of Wolf) comprises a non-magnetic material (non-magnetic housing 22 of Wolf) and is configured to travel linearly within the housing (see FIG.2 of Anderson);
Per claim 9, wherein the sensor probe (58 of Anderson/12 of Wolf) is actually, physically connected to said at least one louver (44 of Anderson) via a sensor coupling (stud 60 and bracket 62 of Wolf), wherein the Hall effect sensor (28 of Wolf), via the magnet (16, 18 of Wolf), senses a linear position of the sensor probe and, as a result, a rotational position (“angular rotation” in col.4, line 55 of Anderson) of the at least one louver to which the sensor probe is connected via the sensor coupling (col.4, lines 43-62 of Anderson);  
Per claim 10, wherein the system is configured such that, as the at least one louver opens and closes, the system translates rotation of the at least one louver to linear motion, wherein the linear motion displaces the sensor probe within the sensor housing, wherein the Hall effect sensor senses a position of the magnet in the 5sensor probe (col.4, lines 43-62);
Per claim 17, wherein the sensor in the housing comprises a single sensor (28 of Wolf) and the electronics (32 of Wolf) in the housing uses the single sensor in the housing to sense the cylindrical magnet (16, 18 of Wolf) and determine the rotational position of the at least one louver. (Note: since the claim is a “comprising” claim, the claim does not exclude additional, unrecited elements, such as an additional sensor, per MPEP 2111.03).

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Wolf, as applied to claim 1 above, and further in view of Eggenhaus (US 6,468,154 B1).
Regarding claim 12, the combination of Anderson and Wolf discloses a louver position sensing system as recited in claim 1, wherein the sensor communicates a position of at least one louver back to a vehicle host controller (92 of Anderson, as shown in FIG.5), but does not mention using a cable.
Eggenhaus et al. discloses a similar louver position sensing system comprising a cable (12) extending from a housing, shown in FIG.2, for connecting a sensing device to an operator control system and thus communicating a position of at least one louver back to said control system (col.4, lines 50-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anderson et al. to utilize a cable as taught by Eggenhaus et al. for communicating information from the sensor back to the operator control system.

Regarding claims 13, 15, and 16, the combination of Anderson, Wolf, and Eggenhaus further discloses a louver position sensing system as recited in claim 12, wherein the electronics in the housing is configured to translate linear motion of the sensor probe into an output suitable to be interpreted by the vehicle host controller (col.4, lines 43-62 of Anderson et al.), per claim 13;
Per claim 15, further comprising at least one sieve linear actuator (76 of Anderson et al.) that is connected to the CAN bus and at least one adjustment bar (52) of the sieve and chaffer;
Per claim 16, wherein a plurality of said sensors and a plurality of sieve linear actuators (col.4, lines 21-25 of Anderson et al.) are connected to the bus, wherein multiple sensor probes are connected to each sieve and chaffer, and wherein each adjustable area of the sieve and chaffer utilizes an independent sensor (col.4, lines 21-25 “If the chaffer and sieve have more than one element, an actuator 56 is provided for each element.”; col.4, lines 38-42 “The chaffer and sieve cleaning elements are each independently adjustable... If either the chaffer or sieve have multiple elements, the control system can be designed to adjust the elements separately…”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-10, and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/            Examiner, Art Unit 3671